



COURT OF APPEAL FOR ONTARIO

CITATION: Iqbal v. Mansoor, 2022 ONCA 198

DATE: 20220308

DOCKET: M53119 (C65591)

Fairburn A.C.J.O., Trotter and
    Thorburn JJ.A.

BETWEEN

Musharraf Iqbal

Applicant

(Appellant/Moving Party)

and

Sohail Khawaja Mansoor and Gold
    International Inc.

Respondents

(Respondents/Responding Parties)

Musharraf Iqbal, acting in person

No one appearing for the responding
    parties

Heard: March 4, 2022 by video
    conference

REASONS FOR DECISION

[1]

The applicant brought a motion for an order
    extending the time to pursue a motion to set aside the order of Coroza J.A.,
    dated August 13, 2020. Coroza J.A. had refused a request for an extension of
    time to bring a motion for leave to appeal two costs orders. On December 22,
    2021, Tulloch J.A. dismissed the motion for an extension of time. The applicant
    now seeks a review of Tullochs J.A.s order and asks that it be set aside.

[2]

The decision on an application to extend time is
    a discretionary one and owed deference:
Machado v. Ontario Hockey
    Association
, 2019 ONCA 210,

at para. 9. Therefore, a panel review of that decision is not a
de novo

hearing, but one that focusses upon whether the motion judges decision
    reflects legal error or a misapprehension of material evidence. The applicant
    seeks to set aside Tulloch J.A.s decision on both these bases.

[3]

First, the applicant says that the impugned
    decision contains an error in principle in relation to the finding of
    prejudice. We do not agree. Read as a whole, the reasons do not suggest that
    prejudice was found solely on the basis that the respondents would incur legal
    expense were the matter allowed to proceed. In our view, the impugned reasons make
    clear that the prejudice is much wider in nature, including that, given the very
    lengthy delay at this point, it would be difficult for the respondents to
    meaningfully respond. This was a discretionary conclusion available to Tulloch
    J.A.

[4]

Second, the applicant suggests that Tulloch J.A.
    misapprehended the material evidence in relation to the merits of the appeal.
    The applicant says that Tulloch J.A. did not appreciate a piece of evidence
    establishing that the arbitrator refused to intervene because the arbitrator believed
    that he did not have jurisdiction to determine the issue of costs.

[5]

We see no error in Tulloch J.A.s understanding
    of the record. As is clear from that record, the arbitrator made an award of
    costs based on the information that was placed before him at the time. The
    arbitrator simply noted that, after he issued his order based on the
    information available to him at that time and the requests made by the
    applicant for costs, it was no longer open to the arbitrator to consider
    another costs request. Accordingly, Tulloch J.A. did not misapprehend the
    evidence when he arrived at the conclusion that the applicant had only claimed
    for damages, without factoring in the entire costs of the proceedings.

[6]

As Tulloch J.A. did not make a legal error or
    misapprehend the evidence, the application to review the decision arising from
    this single judge motion is dismissed. The dismissal of the application arising
    from the Tulloch J.A. decision is necessarily dispositive of the attempt to
    have the decision of Coroza J.A. reviewed.

Fairburn A.C.J.O.

G.T. Trotter J.A.

J.A. Thorburn J.A.


